02-11-317-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00317-CV
 
 



Marcus J. Payne


 


APPELLANT




 
V.
 




Absolute Security Services, Inc.


 


APPELLEE 



 
 
------------
 
FROM THE 236th
District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
------------
 
We
received appellant’s initial brief on October 13, 2011, and we notified
appellant by letter on October 14, 2011, that his brief did not comply with rules
of appellate procedure 9.4(h) and 38.1(d), (g), and (k).  We directed appellant
to file an amended brief within ten days.  We sent a second notice on November
2, 2011.  Appellant did not respond to either notice.
Because
we did not receive an amended brief from appellant or a reasonable explanation
for his failure to file an amended brief, we strike appellant’s brief and dismiss
the appeal for want of prosecution.  See Tex. R. App. P. 38.8(a),
38.9(a), 42.3(c), 43.2(f).
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.  
 
DELIVERED: 
December 8, 2011




[1]See
Tex. R. App. P. 47.4.